DETAILED ACTION
This office action is responsive to communication(s) filed on 6/23/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-20 are pending and are currently being examined.
Claims 1, 11 and 20 are independent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-3, 5, 7-8, 10-13, 15, 17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee; Eunjin et al. (hereinafter Lee – US 20200293164 A1).

Independent Claim 1:
Lee teaches A method for inputting content, wherein the method comprises:
receiving a first input of a user for target content (e.g., phone number) in a first interface; (receiving a "copy command” in View 2 [first interface], ¶¶  48-49, figs. 2:270,280 and 3C-3D)
and in response to the first input, (receiving a "copy command” in view 2 [first interface], ¶¶  48-49, figs. 2:270,280 and 3C-3D)
selecting the target content, (due to copy command, information to be copied is stored [selected] in cache memory, ¶¶ 16 and 41)
and displaying the target content in a target input area, (in response to a copy command [the first input], and a navigation back to an input box in the first view, information is pasted into and displayed in an input box, ¶¶  48-49 and 57, figs. 2:270,280 and 3C-3E. The target content [“phone number”] is selected [selecting] and stored in cache memory, and that information, “telephone number”, is retrieved and inserted/pasted in the input box, ¶¶ 16 and  57 and fig. 3E)
wherein the target input area is an input area in the first interface, or the target input area (e.g., input box 320) is an input area in a second interface, (the input box 320 is an input area of the second interface [View 1], figs. 3A and 3E and figs. 53 and 57)
and the first interface and the second interface are different. (the views are different pages, documents, tabs, frames, windows, or the like, wherein the user may navigate from one view to a different view in a display screen, ¶¶ 27-28 and figs. 3A-3E)

Claim 2:
	The rejection of claim 1 is incorporated. Lee further teaches wherein after the selecting the target content, the method further comprises: determining the target input area. (a determination of input area is made at least that the method comprises determining the user has navigates back to the input box in the first view for information to be pasted either by paste command or automatically, ¶¶ 49-51 and fig. 2:280)

Claim 3:
	The rejection of claim 1 is incorporated. Lee further teaches
wherein the target input area is the input area in the second interface; (the input box 320 is an input area of the second interface [“View 1”], figs. 3A and 3E and figs. 53 and 57)
and the second interface is an interface displayed at a second time point that is before the first interface is displayed and (herein, it is interpreted that referring to the second interface being displayed before the first interface, which Lee teaches, view 1 is launched and displayed before view 2, ¶¶ 53-56 and figs. 3A-3C)
that has a shortest time interval with a first time point for displaying the first interface. (herein, it is interpreted that the program’s focus was last located at the second interface before the first interface was displayed, which is taught by Lee, since the user interacts with an input box in the View 1 [“focus” is on View 1] just before displaying View 2 [the first interface], ¶ 54) 

Claim 5:
	The rejection of claim 3 is incorporated. Lee further teaches
wherein the second interface is the interface displayed at the second time point that is before the first interface is displayed and that has the shortest time interval with the first time point for displaying the first interface; (view 1 is launched and displayed before view 2, ¶¶ 53-56 and figs. 3A-3C)
and the displaying the target content in a target input area comprises: updating the first interface to the second interface, and displaying the target content in the target input area. (user navigates from View 2 back to an input box in View 1 [updating View 2 to View 1], ¶ 57 and figs. 3A and 3E; the phone number [target content] is pasted into input box [target input area] of View 1 [second interface])

Claim 7:
	The rejection of claim 1 is incorporated. Lee further teaches
wherein the first input comprises a first sub-input and a second sub-input; (the copying step may include a selection trigger gesture [first sub-input] to initiate a selection of data, and then a copy icon input [second sub-input] to complete the copy step, ¶¶ 55-57, figs. 3C and 3D)
and the in response to the first input, selecting the target content, and displaying the target content in a target input area comprises:
selecting the target content in response to the first sub-input; (selection at location X, ¶ 55 and figs. 3C and 3D)
and displaying the target content in the target input area in response to the second sub-input. (in response to a copy command [the first input], and a navigation back to an input box in the first view, information is pasted into and displayed in an input box, ¶¶  48-49 and 57, figs. 2:270,280 and 3C-3E.)

Claim 8:
	The rejection of claim 7 is incorporated. Lee further teaches
wherein after the selecting the target content, the method further comprises:
displaying a first control, (before a selection, no icon displayed, see fig. 3B, and after a selection at location X, the View 2 displays a copy icon 370, see ¶¶ 55-57 and figs. 3B-3D)
wherein the first control is used to copy and paste content; (in response to a copy command [the first input], and a navigation back to an input box in the first view, information is pasted into and displayed in an input box, ¶¶  48-49 and 57, figs. 2:270,280 and 3C-3E. Such first control [copy icon 370] is interpreted as used to copy and paste content at least in an embodiments where, after the user has navigates back to the input box in the first view, the copied information is pasted automatically, ¶¶ 49-51 and fig. 2:280)
and the displaying the target content in the target input area in response to the second sub-input comprises:
displaying the target content in the target input area in response to the second sub-input of the user for the first control. (in response to a copy command [the first input], and a navigation back to an input box in the first view, information is pasted into and displayed in an input box, ¶¶  48-49 and 57, figs. 2:270,280 and 3C-3E.)

Claim 10:
	The rejection of claim 1 is incorporated. Lee further teaches
wherein the first interface and the second interface are different interfaces in a same application; 
or the first interface and the second interface are different interfaces in different applications. (A user has can insert information, such as a phone number, from one view to another view, ¶ 53; because a view can mean an application, see ¶ 28, the first interface and the second interface are different interfaces in different applications)

Independent Claims 11 and 20:
Claim(s) 11 and 20 are directed to a terminal device, and a storage medium with instructions, for performing the steps in the method of claim 1, respectively, and are rejected using similar rationale(s).

Claims 12-13, 15 and 17-18:
Claim(s) 12-13, 15 and 17-18 is/are directed to terminal device(s) for performing the steps in the methods of claim(s) 2-3, 5 and 7-8, respectively, and is/are rejected using similar rationale(s).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20200293164 A1), as applied to claims 3 and 13 above, and as modified below.

Claim 4:
The rejection of claim 3 is incorporated. Lee further teaches
wherein the second interface is the interface displayed at the second time point that is before the first interface is displayed and that has the shortest time interval with the first time point for displaying the first interface; (view 1 is launched and displayed before view 2, ¶¶ 53-56 and figs. 3A-3C)
and the target input area is a first input area that is in the second interface and in which [an object focus] at a third time point before the first interface is [located] that has a shortest time interval with a first time point is located. (the user interacts with an input box in the first view [“focus” is on the input box] just before displaying View 2 [the first interface], ¶ 54)
Lee does not appear to expressly teach denoting of an object focus location at the third time point by “displaying” a cursor pointer. 
However, Lee teaches the concept of identifying the location an object focus using a cursor [cursor pointer] to denote the selection of a pasting location, in order to highlight the currently selected location (¶ 21). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the initial interaction with the inbox (see Lee ¶ 54) using the concept of identifying an object focus using a cursor [cursor pointer] to denote the selection of a final pasting location, as taught/suggested by Lee.
One would have been motivated to make such a combination in order to improve the usability of the method, by highlighting the initial interaction location to notify the users of successful interaction.
As modified, Lee teaches denoting of an object focus location at the third time point by “displaying” a cursor pointer (Lee teaches the concept of identifying the location an object focus using a cursor [cursor pointer] to denote the selection of a pasting location, in order to highlight the currently selected location, ¶ 21, and Lee teaches the user interacts with an input box in the first view [“focus” is on the input box] just before displaying View 2 [the first interface], ¶ 54)

Claim 14:
Claim(s) 14 is/are directed to a terminal device(s) for performing the steps in the method of claim(s) 4, and is/are rejected using similar rationale(s).

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20200293164 A1), as applied to claims 1 and 11 above, and further in view of Kumar; Aayush et al. (hereinafter Kumar – US 20180188924 A1).

Claim 6:
	The rejection of claim 1 is incorporated. Lee does not appear to expressly teach
wherein the target input area is the input area in the first interface;
and the target input area is a first input area that is in the first interface and in which a cursor pointer at a fourth time point that has a shortest time interval with a time point for receiving the first input is located.
Lee does not appear to expressly teach wherein the target input area is the input area in the first interface. 
However, Examiner takes Official Notice that the concept of copying and pasting information within a single user interface is well-known, routine and conventional to one of ordinary skill in the art before the effective filing date of the claimed invention.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Lee to include the concept of copying and pasting information within a single user interface is well-known in the prior art. 
One would have been motivated to make such a combination in order to improve the versatility of the method increase the possible sources of information for the target input location to include the well-known within-same-interface source.
Lee does not appear to expressly teach the target input area is a first input area that is in the first interface and in which a cursor pointer at a fourth time point that has a shortest time interval with a time point for receiving the first input is located. 
However, Kumar teaches/suggests the concept(s) of that historical activities occurring immediately prior to a paste action may be indicative of a future paste action, and that a selected content may be pasted at a prior cursor location, ¶ 67. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Lee to include the concept(s) of that historical activities occurring immediately prior to a paste action may be indicative and future paste action, and that a selected content may be pasted at a prior cursor location, as taught/suggested by Kumar.
One would have been motivated to make such a combination in order to improve the usability of the method by making the interface easier and quicker to use (Kumar ¶¶ 4 and 86).
In combination, Lee, as modified, teaches:
wherein the target input area is the input area in the first interface; (the concept of copying and pasting information within a single user interface is well-known in the prior art)
and the target input area is a first input area that is in the first interface and in which a cursor pointer at a fourth time point that has a shortest time interval with a time point for receiving the first input is located. (the concept of copying and pasting information within a single user interface is well-known in the prior art; Kumar teaches/suggests the concept(s) of that historical activities occurring immediately prior to a paste action may be indicative and future paste action, and that a selected content may be pasted at a prior cursor location, ¶ 67)

Claim 16:
Claim(s) 16 is/are directed to a terminal device(s) for performing the steps in the method of claim(s) 6, and is/are rejected using similar rationale(s).

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20200293164 A1), as applied to claims 1 and 11 above, and further in view of Kim; Samsick et al. (hereinafter Kim – US 20160132074 A1). 

Claim 9:
	The rejection of claim 1 is incorporated. Lee further teaches
wherein before the receiving a first input of a user for target content in a first interface, the method further comprises:
receiving a third input of the user in the second interface, wherein the third input is an input of the user to trigger putting [an interaction focus on] the target input area; (before navigating to second view at step 240, the user interacts with an input box and obtains information for the input box at steps 220 and 230, ¶¶ 38-39 and fig. 2:220,230)
[…];
and updating the second interface to the first interface of the first application […]. (when user navigates from View 1 to View 2, the display is updated from View 1 to View 2, ¶¶ 55-57 and figs. 2:240 and 3A-3D )
Lee does not appear to expressly teach that putting an interaction focus on the target input area includes putting a cursor pointer in the target input area. 
However, Lee teaches the concept of identifying the location an object focus using a cursor [cursor pointer] to denote the selection of a pasting location, in order to highlight the currently selected location (¶ 21). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method’s initial interaction with the inbox (see Lee ¶ 54) using the concept of identifying an object focus using a cursor [cursor pointer] to denote the selection of a final pasting location, as taught/suggested by Lee.
One would have been motivated to make such a combination in order to improve the usability of the method, by highlighting the initial interaction location to notify the users of successful interaction.
Lee, as modified, teaches that putting an interaction focus on the target input area includes putting a cursor pointer in the target input area (Lee teaches the concept of identifying the location an object focus using a cursor [cursor pointer] to denote the selection of a pasting location, in order to highlight the currently selected location, ¶ 21, and Lee teaches the user interacts with an input box in the first view [“focus” is on the input box] just before displaying View 2 [the first interface], ¶ 54)
Lee does not appear to expressly teach
displaying at least one application icon in response to the third input;
receiving a fourth input of the user for a first application icon, wherein the first application icon indicates a first application
and that the updating of a second interface to a first interface of the first application is “in response to the fourth input 
However, Kim teaches/suggests 
displaying at least one application icon in response to the third input; (a plurality of application icons are displayed in response to a touch input of a displayed object, ¶ 22 and Kim Claim 11)
receiving a fourth input of the user for a first application icon, wherein the first application icon indicates a first application (selecting one of the plurality of application icons and execute respective application, ¶ 22 and Kim Claim 11)
and that the updating of a second interface to a first interface of the first application is “in response to the fourth input” (terminate the display of the first/second screen and display a screen of the executed application,  ¶ 22 and Kim Claim 11)
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Lee to include displaying at least one application icon in response to the third input, receiving a fourth input of the user for a first application icon, wherein the first application icon indicates a first application, and that the updating of a second interface to a first interface of the first application is “in response to the fourth input”, as taught/suggested by Kim.
One would have been motivated to make such a combination in order to improve the efficiency of the method by providing quick execution of applications based on touch input on a location screen (Kim ¶¶ 22 and 291 and fig. 12B).

Claim 19:
Claim(s) 19 is/are directed to a terminal device(s) for performing the steps in the method of claim(s) 9, and is/are rejected using similar rationale(s).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive, at least for the reason(s) provided below.

102/103 Argument 1:
Regarding claim 1, the applicant alleges that Lee doesn’t teaching “in response to the first input, selecting the target content, and displaying the target content in a target input area”, at least because the selecting and displaying the target content in the target input area are “direct” trigger results of one user input (Amendment, Pgs 13-15).

102/103 Response 1:
	The examiner respectfully disagrees. First, it is noted that the features upon which applicant relies (i.e., that the selecting and displaying are direct trigger results of one user input) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Second, assuming arguendo that the applicant interprets the phrase “in response to the first input” as limiting the subject matter to a selecting and displaying that are direct trigger results of one user input, such an interpretation is not required by the disclosure via a special definition of the phrase “in response to” and is not the broadest reasonable of the phrase “in response to”. E.g., the phrase may refer to “after”, “following”, “subsequent to”, etc. 
Third, as explained in further detail in the 102 rejection section above, Lee teaches that the selecting and displaying occurs in response to a copy command [the first input], and a navigation back to an input box in the first view, information is pasted into and displayed in an input box, ¶¶  48-49 and 57, figs. 2:270,280 and 3C-3E. In other words, if the copy command where not previously received, navigation back to an input box in the first view, would not have the same result of being pasted into the input box. As such, Lee teaches that the selecting and displaying occurs, at least in part, in response to the copy command [first input].

102/103 Argument 2:
Regarding claim 3, the applicant alleges that Lee doesn’t disclose “the second interface is an interface displayed at a second time point that is before the first interface is displayed and that has a shortest time interval with a first time point for displaying the first interface” because the user in Lee is required to perform additional operation, including at least navigating back to view 1, whereas the claim 3 requires a direct jump from one interface to another without requiring any user operations to trigger such jumping. (Amendment, Pgs 15-16) 

102/103 Response 2:
	The examiner respectfully disagrees. First, it is noted that the features upon which applicant relies (i.e., a direct jump between interfaces, without requiring any user operation to trigger the same) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
	Second, the applicant has failed to prove that given that Lee requires a navigation operation, this means that additional interfaces are displayed between the display of the second and the first. 
	Third, as explained in the 102 rejection above, Lee teaches that has a shortest time interval with a first time point for displaying the first interface. (at since the user interacts with an input box in the View 1 [“focus” is on View 1] just before displaying View 2 [the first interface], ¶ 54)

102/103 Argument 3:
	The applicant also relies on the 102/103 argument(s) above to further allege the patentability of claim(s) 1 and/or remaining claim(s). (Amendment, Pg(s) 15-19)

102/103 Response 3:
	The examiner respectfully disagrees at least for the same reasons provided in the above 102/103 responses and/or in the above 102/103 rejection section.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        

/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175